EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9918031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alison Moy on 05/11/2021.

The application has been amended as follows: 

	The abstract is amended to remove the spacing between lines 5 and 6, resulting in the merging of the two paragraphs and therefore to read:


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests a correction circuit configured to correct a sensitivity difference between pixels inside the pixel unit based on a correction coefficient, wherein the correction coefficient is provided per color temperature of light received by a pixel, and wherein the correction circuit uses a pixel signal of another pixel to estimate a color temperature of light received by the pixel, and performs correction based on the correction coefficient corresponding to the estimated color temperature, in combination with the rest of the limitations of the claim.
Claims 17 and 18 are allowed for similar reasons as claim 1.
The rest of the pending claims are dependent and therefore allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697